       Case: 1:19-cv-06723 Document #: 1 Filed: 10/10/19 Page 1 of 3 PageID #:1




                               IN THE UNITED STATES DISTRICT COURT
                              FOR THE NORTHERN DISTRICT OF ILLINOIS
                                         EASTERN DIVISION

BMO HARRIS BANK N.A.,                                   )
                                                        )
                                      Plaintiff,        )
                                                        )    Case No.
                         V.                             )
                                                        )
MICHAEL GUENIN,                                         )
                                                        )
                                    Defendant.          )

                               COMPLAINT FOR BREACH OF GUARANTY
        NOW COMES Plaintiff, BMO Harris Bank N.A. (“BMO”), by and through its attorneys, and

for its Complaint for Breach of Guaranty, respectfully alleges as follows:

                                               PARTIES
        1.    Plaintiff, BMO is a national banking association with its principal place of business

at 111 West Monroe Street, Chicago, Illinois 60003.

        2.    Defendant Michael Guenin (“Guenin”) is an individual residing in and a citizen of

the state of Indiana.

        3.    Venue is proper in that the occurrences giving rise to the actions set forth below took

place in Illinois, and the Loan Documents detailed below provide for venue in the United States

District Court for the Northern District of Illinois.

                                            JURISDICTION
        4.    This Court has jurisdiction to hear this matter pursuant to 28 U.S.C. §1332, as Harris

is a citizen of Illinois, Defendant Guenin is a citizen of Indiana, and the amount in controversy

exceeds the sum of $75,000.00.




4297719/BEJ
      Case: 1:19-cv-06723 Document #: 1 Filed: 10/10/19 Page 2 of 3 PageID #:2




                                     BREACH OF GUARANTY
       5.    On or about October 18, 2017, BMO made a loan to KMH Systems, Inc. (“KMH”)

in the original principal amount of $7,000,000.00 pursuant to the terms and conditions set forth in

that certain Master Credit Agreement and Asset Based Revolving Credit Facility Schedule (as

amended, the “Loan Agreement”). True and accurate copies of the Master Credit Agreement,

Asset Based Revolving Credit Facility Schedule and First Amendment to Master Credit

Agreement are attached hereto as Exhibits A-C, respectively.

       6.    On or about October 18, 2017, in consideration of the Loan Agreement, Guenin

executed a Guaranty in favor of BMO personally guaranteeing payment of all amounts due BMO

by KMH under the Loan Agreement (the “Guaranty”). A true and correct copy of the Guaranty

is attached hereto as Exhibit D.

       7.    KMH has defaulted under the Loan Agreement by virtue of, among other things, its

failure to make payment in full under the Loan Agreement on or before the June 30, 2019 maturity

date. In addition, Borrower is in default by virtue of its failure to comply with Sections 5.5(d),

6.4, and 7.1(a), (b) and (f) of the Master Credit Agreement.

       8.    As a result of KMH’s default, on September 11, 2019 BMO made written demand on

KMH for payment of all amount due and owing under the Loan Agreement (the “Demand Letter”).

A true and correct copy of the Demand Letter is attached hereto as Exhibit E.

       9.    Pursuant to the Guaranty, Guenin is liable to BMO for all amounts now due and

owing to BMO by KMH under the Loan Agreement, together with the costs incurred in the

collection of the amounts owed under Loan Agreement, including BMO’s court costs and

attorneys’ fees. See Guaranty, Exhibit D, p. 1.

       10. Pursuant to the Guaranty, among other things, Guenin agreed that he “hereby waives

any and all defenses, claims and discharges of [KMH], or any other obligor, pertaining the the

Indebtedness, except the defense of discharge by payment in full.” See Guaranty, Exhibit D, p. 3.



                                                  -2-
       Case: 1:19-cv-06723 Document #: 1 Filed: 10/10/19 Page 3 of 3 PageID #:3




       11. BMO has performed all of its duties and obligations under the Loan Agreement and

Guaranty.

       12. As of September 10, 2019, KMH is indebted to BMO in the principal amount of

$6,864,675.40, plus accrued interest of $38,827.22, in addition to attorneys’ fees and costs.

       13. WHEREFORE, Plaintiff, BMO Harris Bank N.A., respectfully requests that judgment

be entered in its favor and against Defendant Michael Guenin in the amount of $6,903,502.62, plus

accrued and further accruing interest, attorneys’ fees and costs, and any other relief that this Court

deems just and proper.

                                                   Respectfully submitted,
                                                   BMO HARRIS BANK N.A.


                                                   By ____________________________________
                                                               One of Its Attorneys
James P. Sullivan (#6256746)
Bryan E. Jacobson (#6300097)
CHAPMAN AND CUTLER LLP
111 West Monroe Street
Chicago, Illinois 60603-4080
(312) 845-3000
(312) 701-2361 (FAX)
jsullivan@chapman.com
bjacob@chapman.com




                                                -3-
